Citation Nr: 1114628	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-35 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating higher than 10 percent for schizophrenia.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1966 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Throughout the appeal period, schizophrenia has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a 30 percent for schizophrenia have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9203 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in July 2008.  The Veteran was notified of the type of evidence needed to substantiate the claim for increase, namely, evidence to show that the disability has worsened and the effect the disability has on employment.  

The Veteran was further notified that VA would obtain VA records and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records, or authorize VA to obtain any non-Federal records on his behalf.  


As for the content and for the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA treatment records have been obtained, and the Veteran was afforded a VA examination.  The VA examination was predicated on a mental examination, including the statements of the Veteran, and the examiner provided findings sufficient to rate the disorder under the appropriate rating criteria.  For these reasons, the examination was adequate.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

In a rating decision dated in July 1970, the RO granted service connection for schizophrenia and assigned a 30 percent rating.  In a rating decision December 1975, the RO reduced the rating to 10 percent.  

In December 2007, the Veteran filed the current claim for increase.


On VA examination in April 2008, the Veteran described flare-ups of psychiatric illness consisting of auditory hallucinations, lasting one to two days, which had occurred once in the last year.  It was noted that the Veteran had not been in treatment for 10 years or more.  And it was noted that the Veteran had last worked in 2006 as a millwright, but he left the job due to a reorganization and a slowdown in business and he had not found a job since.  The Veteran stated that he was unable to find work, which he felt was due to his age.  He described shoulder problems, which he suffered on the job.  The Veteran stated that he was currently homeless.  

The Veteran described symptoms of hopelessness, loss of energy, loss of appetite, and crying spells.  On mental status examination, the Veteran was oriented.  He was able to maintain minimal personal hygiene and other activities of daily living. He was cooperative and displayed no inappropriate behavior or illogical speech pattern. His thought process and communication were unimpaired.  He denied any delusions, hallucinations, obsessive or ritualistic behavior, suicidal or homicidal ideation, memory loss, panic attacks, impaired impulse control, or sleep impairment.

The VA examiner, a clinical psychologist, commented that the Veteran had infrequent psychotic episodes since 1970, requiring hospitalizations, but the Veteran did not stay in treatment and the Veteran has been mostly employed over the years.  The VA examiner stated the psychotic episodes have been in remission for about 8 months and that the Veteran has had two workers' compensation cases for orthopedic injuries,  which make it difficult for the Veteran to be hired for a maintenance job, his usually occupation.  The VA examiner found the Veteran to be mildly to moderately depressed and that the depression was manifested by the Veteran's dysphoric mood, weight loss, hopelessness, and lack of energy, but no psychosis or thoughts to harming himself or others.  The Global Assessment of Functioning (GAF) score was 60.

In June 2008, a VA physician stated that the Veteran suffers from schizophrenia and that the Veteran has been unable to obtain gainful employment because of it. 


Rating Principles

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria 

Schizophrenia is currently rated 10 percent under Diagnostic Code 9203.  Under Diagnostic Code 9203, the criteria for the next higher rating, 30 percent, are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.








The criteria for the next higher rating, 50 percent, are occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Global Assessment of Functioning

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126.  

Analysis

On VA examination in April 2008, the VA examiner found the Veteran to be mildly to moderately depressed and that the depression was manifested by the Veteran's dysphoric mood, weight loss, hopelessness, and lack of energy, but no psychosis or thoughts to harming himself or others.  And the Global Assessment of Functioning (GAF) score was 60.  


The findings more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), for a 30 percent rating under Diagnostic Code. 

As for a rating higher than 30 percent, the findings do not more nearly approximate or equate to occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or difficulty in establishing and maintaining effective work and social relationships.  None of which was evident on VA examination by complaint by the Veteran or by findings of the VA examiner.  Accordingly, the Board finds that the criteria for a rating of 50 percent have not been met at any time during the appeal.  And a staged rating is not warranted as the Veteran's disability picture remained constant throughout the appeal period.  Hart, 21 Vet. App. 505.

As for the VA's physician opinion that the Veteran was unable to obtain gainful employment because of schizophrenia, the record shows that the Veteran last worked in 2006 and he left the job due to a reorganization and a slowdown in business, not because of schizophrenia.  Also the Veteran himself indicated that his age was a factor in not finding a job since.  And the VA examiner reported that the Veteran had been employed over the years, despite schizophrenia, and that the Veteran had orthopedic injuries, which made it difficult for the Veteran to be hired for a maintenance job, his usually occupation.  







In weighing the VA's physician's opinion against the opinion of the VA examiner, which included an interview of the Veteran, which did not suggest or find that the Veteran was unemployable due to schizophrenia, the Board places more probative weight on the opinion of the VA examiner, because the purpose of the examination is to describe the current level of occupational and social impairment.   And the VA's physician's opinion was expressed in terms of a mere conclusion, which is insufficient to allow the Board to make an informed decision as to what weight to assign to the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"). 

In summary, the criteria for a 30 percent rating have been met, but the preponderance of the evidence is against a rating higher than 30 percent, and the benefit-of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).



Here, the rating criteria reasonably describe the Veteran's symptoms and provide for a higher rating for additional or more severe symptoms.  Therefore the disability picture is contemplated by the Rating Schedule.  Consequently, referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not required.



ORDER

A rating of 30 percent for schizophrenia is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


